DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 are objected to because of the following informalities:  The claims are generally narrative and fail to conform with current U.S. practice. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are apparatus claims. The claims are generally narrative and fail to conform with current U.S. practice. The claims are replete with functional / intended use language and it is unclear if Applicant intended for the claims to be product-by-process claims or use claims. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process… However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim.”
“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.” MPEP 2173.05(p).
Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites 
The apparatus claims appear to include method steps related to the process of making the apparatus. Some, but not all, examples from claim 1 includes the limitation(s): “…one drill part is provided… wherein male part and female part are plugged axially into each other… on an internal wall of the female part an annular internal groove is applied… on an external wall of the male part an annular external groove is applied… to form an axial securing a flexible steel cable is inserted…”
Claims 1, 6 include the limitation(s): “design” “is designed”.
The term “design” and/or "is designed" is indefinite as it is unclear whether the limitations following the phrase are positively recited. The term “design” and/or “is designed” indicates intended use and does not require structure capable of actually performing the designs intended use. Additionally, it is unclear if the limitations following the phrase are required. For example, the limitation “one introduction opening with a passage to the annular internal groove is designed” does not actually require the introduction opening to be present. Additionally, it is unclear if a poorly made assembly with one introduction opening that “is designed” to provide passage to the annular internal grove, but which fails to provide an introduction opening capable of accepting an arbitrarily selected cable, would read on the claims. 
Alternatively it is unclear if a tool structurally identical to the claim, but with a sleeve in place of “a first connecting section is designed as a sleeve-like female part” would read on the claims, or if the tool would only be considered to read on the claims based on the operators intended use of the tool and specific nomenclature used to 
The term "like" in claims is a relative term which renders the claim indefinite.  The term "like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some, but not all, examples, include “a first connecting section is designed as a sleeve-like female part” It is unclear if a sleeve would read on the limitation as the claim as written requires something sleeve like, not an actual sleeve. Additionally, it is unclear how similar to a sleeve an object must be without being a sleeve and how dissimilar from a sleeve an object must be to be considered sleeve-like. 
The claims use the term “can be”. The term "can be" is indefinite as it is unclear whether the limitations following the phrase are positively recited. The phrase "can be" indicates that the claim contemplates an embodiment where the limitations following the phrase are not included. Thus, the outer bounds of the claim are indefinite since there is no clear boundary as to whether these limitation(s) are included. It is not clear if Applicant is intending the claim limitations using the phrase "can be" to be optional or that the phrase should be interpreted as a definite statement.
Claim 8 includes the limitation(s) “…wherein the stop element is arranged spaced apart from a rear end of the flexible steel cable…” Claim 8 depends from claim 4. Claim 4 requires the stop element to be located on the end of the cable. It is unclear how the 
Claims 2-8 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

	The Examiner suggest Applicant use language SIMILAR to the following example. The Examiner suggest that Applicant REVIEW the following language to verify that the example language is, in fact, Applicant’s invention.

1. An auger comprising a first drill part, and a connection, the first and second drill parts comprising a tubular or barcomprises an auger flight on an external surface of the at least one drill part 
wherein the first drill part comprises a first connection section and the second drill part comprises a second connection section; wherein the first and second connection sections configured to mate with each other to form the connection
wherein the comprises a female sleeve part, the female sleeve part comprising keyway elements, an internal wall, the internal wall comprising a plurality of annular internal grooves located on the internal wall, an external wall, the external wall comprising at least one introduction opening with a passage to the annular internal groove; 
wherein the comprises a male mandrel part the male mandrel part comprising keyway elements, a front region, an external wall, and a plurality of annular external grooves located on the external wall;
wherein the male mandrel part is configured to axially plug into the sleeve part and form a releasable, torque-proof connection, 


wherein the annular external grooves located on the external wall of the male mandrel part and the annular internal grooves located on the internal wall of the female sleeve part are configured to lie opposite each other and form a plurality of annular spaces when the male mandrel part and the female sleeve part are in a plugged-together state
the connection further comprising configured to be at least one annular space, the axial securing flexible steel cable configured to fill the annular space; 
wherein of the first or second connecting section comprises a sealing region the sealing region on the mandrel-like male part is located in the front region; and

wherein annular internal grooves on the internal wall of the female sleeve part or the annular external grooves on the external wall of the male mandrel part . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Govin (US 3077235) in view of Bauer (US 4697947) in view of Stoetzer (US 7559583).

Regarding claim 1, Govin teaches:
Auger arrangement (Govin Fig. 1) having a first drill part (Govin one of near 8, near 12) and a second drill part (Govin other of near 8, near 12) which are of tubular or bar-shaped design and in which at least one drill part is provided on its external side with an auger flight (Govin near 8/12), 
wherein on at least one of their end regions the drill parts have matching connecting sections (Govin near 10/11), 
wherein a first connecting section (Govin comprising 11) is designed as a sleeve-like female part (Govin 11) with keyway elements and a second connecting section (Govin comprising 10) is designed as a mandrel-like male part (Govin 10) with keyway elements, 
wherein male part and female part are plugged axially into each other (Govin near 10/11, Fig. 1-3) to form a releasable, torque-proof connection, 
but does not expressly state: the connecting sections comprise keyway elements, and wherein on an internal wall of the female part an annular internal groove is applied, 
on an external wall of the male part an annular external groove is applied, 
in a plugged-together state of female part and male part the internal groove and the external groove lie opposite each other and form an annular space, 
on an external wall of the female part at least one introduction opening with a passage to the annular internal groove is designed and to form an axial securing a flexible steel cable is inserted via the introduction opening into the annular space and 
wherein several external grooves and several internal grooves are provided which, in the plugged-together state, form several annular spaces for the axial securing, 
in that the keyway elements lie between the sealing region and the internal grooves or the external grooves and in that the sealing region on the mandrel-like male part is located in a front region. 
Bauer teaches a connection (Bauer Abstract) for drilling or boring tubes, rods and worms with a male part and a female part comprising
the male and female connecting sections comprise keyway elements (Bauer 3/11), and wherein on an internal wall of the female part an annular internal groove (Bauer 13) is applied, 
on an external wall of the male part an annular external groove (Bauer 5) is applied, 
in a plugged-together state (Bauer 4:4-13) of female part and male part the internal groove and the external groove lie opposite each other and form an annular space (Bauer 4:4-13), 
on an external wall (Bauer near 23) of the female part at least one introduction opening (Bauer 15) with a passage (Bauer near 15) to the annular internal groove is designed and to form an axial securing a flexible steel cable (Bauer 19) is inserted via the introduction opening into the annular space and fills this out completely or to a large degree and on at least one connecting section a sealing region (Bauer 7) is arranged, (Bauer near 7). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Govin to include a plug connection in order to allow rapid installation while permitting the connection to allow transferring very large forces Govin Abstract. 
The combination does not expressly state:
wherein several external grooves and several internal grooves are provided which, in the plugged-together state, form several annular spaces for the axial securing, 
Bauer teaches it is old and well known to use multiple annular spaces for axial securing (Bauer 1:48-59).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include multiple annular spaces for axial securing in order to allow the operator to customize the connection based on the specific characteristic of the formation to be bored, for example providing multiple connections to provide backup connections for operations experiencing high vibration and moderate forces.
The combination does not expressly state: the keyway elements lie between the sealing region and the internal grooves or the external grooves
Stoetzer teaches a plug connection comprising keyway elements (Stoetzer 32/22) lie between the sealing region (Stoetzer 35) and the internal grooves or the external grooves (Stoetzer near 9/38).


Regarding claim 2, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 1, wherein on a connecting section the internal grooves and the external grooves lie (Stoetzer near 9/38) behind the keyway elements in a plug-in direction. 

Regarding claim 3, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 1, wherein the sealing region has at least one sealing ring (Stoetzer 71/72). 

Regarding claim 4, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 1, wherein on the flexible steel cable on an end section a stop element (Bauer 21) is attached. 

Regarding claim 5, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 4, wherein the stop element (Bauer 21) can be received in the introduction opening. 

Regarding claim 6, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 4, wherein the introduction opening is designed as an elongated hole (Bauer near 23/15) that extends along a part of the annular space and in that the stop element has a length (Bauer 21) that is smaller than the length of the elongated hole of the introduction opening. 

Regarding claim 7, the combiantion of Govin, Bauer, and Stoetzer teaches:
Auger arrangement according to claim 1, wherein on a front end the flexible steel cable has an introduction tip (Bauer 19 opposite end 21). 

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Persson (US 3848683) threaded coupling sleeve with helically extending ribs.
Rassieur (US 2088759) teaches a drilling auger where auger sections are connected in a box/pin configuration and welded together.


Weikart (US 2588901) teaches a auger section connector using a spring loaded latch bolt with a tapered extending pin.
Henson (US 3664444) teaches a auger section connector using a keyed bayonet connection type.
Mefferd (US 4821818) teaches an auger section connector using a clamshell style connection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/David Carroll/           Primary Examiner, Art Unit 3674